Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to November 20, 2019.  Please inform the examiner of all related cases, pending, allowed, or abandoned.
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 8/24/22 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a conventional medical practice.
The claims read on administering a whole or most fractional types of blood transfusion to any patient with any liver disorder for any reason.  (The claims do not exclude administering additional blood components with a plasma protein fraction.)  This is commonly performed because many people have liver disorders and incidentally need transfusions for many unrelated, as well as related reasons, from surgery, trauma, and any cause of blood loss including liver biopsy.  A blood plasma transfusion reads on claims 2 and 3.  Regarding claim 4 directed to pulse dose regimen, transfusions are frequently performed in various dose regimens and certainly pulse dose would be included such as with hemophilia.  Regarding claims 5-7 directed to types of liver failure, all are known and may require transfusions for various reasons, including uncontrolled bleeding, which is common in people with insufficient hepatic function.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kheifets (2021/0268021) teaches treating liver disorders with Fraction IV-4.
Bataille (2018/0250368) teaches treating various conditions with albumin.
Joergensen (2003/0036638) teaches  treating with GC-globulin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655